Citation Nr: 1113143	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  09-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.R.


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1983 to October 1984.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure a complete record upon which to decide the Veteran's claim.  Remand is required to attempt to obtain relevant Social Security Administration (SSA), private medical, and service treatment records and to obtain an adequate VA examination.

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1).  Reasonable efforts generally consist of an initial request for the records and at least one follow-up request, unless a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records, then reasonable efforts will include an initial request and at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1).  

The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, and records from Federal agencies such as the SSA.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  Furthermore, if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA must notify the claimant of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain, and that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  

First, in July 2008 and April 2009 VA medical records, it was noted that the Veteran was followed by a private physician.  At the December 2010 Board hearing, however, the Veteran stated that all of his medical care was conducted at a VA Medical Center.  Clarification of this matter is required.  Second, although VA determined in June 2008 and September 2008 that the Veteran had not applied for SSA benefits, an October 2009 letter indicates that the Veteran may have filed for SSA benefits.  Accordingly, relevant SSA documents should be sought.  Third, at the December 2010 Board hearing, the Veteran reported that he was hospitalized at the Good General Hospital in Frankfurt, Germany after two different back injuries:  a fall of 12 to 15 feet during a march, and a fall down a set of stairs.  Service treatment records (STRs) indicate that the Veteran reported back pain of four days in February 1984 and a fall down a set of stairs in May 1984.  There are no private medical records, SSA records, or records from an Army hospital in Frankfurt, Germany in the claims file and no attempts have been made to attempt to obtain any such records.  Accordingly, remand is required to attempt to obtain all relevant SSA, private, and service treatment records.

Second, remand is required to obtain an adequate examination.  VA's duty to assist includes obtaining evidence necessary to substantiate the claim, which may include a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Here, the Veteran's STRs document 3 incidents of back pain and injury and diagnoses of mild musculoskeletal strain, low back pain, and muscle strain.  A May 2008 VA spine examination report contained a diagnosis of mild lumbar spine degenerative disc disease.  The examiner found that although there were in-service back injuries and complaints, the current disability was not related to service because there was no medical evidence to support a diagnosis of chronicity of back condition problems.  But after the examination, the Veteran submitted lay evidence of continuity of symptomatology.  In his June 2009 notice of disagreement, the Veteran stated that after service he had back pain, but self-medicated with over the counter medicine.  At the December 2010 Board hearing, the Veteran reported three separate back injuries during service.  He also stated that after service he had continuous back pain, but self-medicated rather than seeking medical treatment because he did not have health insurance as he was self-employed.  The examination is thus inadequate because it does not address the Veteran's lay assertions of continuity of back problems since service discharge.  Accordingly, remand to obtain another examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  Contact the appropriate government records repository to attempt to obtain all relevant medical records from the army hospital in Frankfurt, Germany for February 1984 and May 1984, to include the "Good General Hospital" or "General Hospital."  Provide documentation for the claims file of all attempts made to obtain these records.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant private medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3.  After any additional records have been obtained and associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his back disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more or less likely than not that the Veteran's back disability was caused or aggravated by active military service.  The examiner must specifically address the Veteran's assertions of post-service continuous back symptomatology.  The examiner must also specifically address the three incidents of back pain and/or injuries as indicated in the Veteran's STRs from February 1984, May 1984, and July 1984.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


